OFFICE   OF   THE ATTORNEY    GENERAL   OF TEXAS
                     AUSTIN




                                    dlVided by *It,
                                    the avera@ dafiy
                                   xawt pees, WhPQh
                                    rd et the l!%lt6
                                                   or
                                ur plan la used in




                   l*eaer and roraltf 1nWNet
    itQnBtltutlottttl?=
                                                                             761




Hon. E. 8. Gritfit& Page 3



Artiols6 7177 to 7M4, 2. C. S. of Tamea, as amended
and shown In Vorn~n~a &notated Civil Statutes undrr
the mm      artiole numberr, which we,vrlllnot diaowe
in detail,    afnoe the tex aese88or and Pmrd of Equal-
ization    should be thmou#ly faniliar with theta
statutsr    uadar whloh they are bottad 80 act. The para-
mount thing in aw3owlttg prep8rty r0r faration 1s the
tletarm%statlon   of the faii pparketvalue of the property,
end ii it la huwl not to bar8 % market,      than ltr true
ralue a8 provided in the above statotaa. I?#1E tea-y
obviow   that   the above mrthd       whloh ycm stats        a6 being
wed in Young C&u&y   hae Very fitt& to do wlth thr
market rdlue a? tb cbillaasee or oil royalty, 818thla
plan dealm with the mt     OS oil prothtoedin a pretlow
pear when the oriterlon ia the ra3m of thm proprty
on January 1 of tha par for whloh It 18 a%%aamd.
          Them am, no doubt, B%O$ lbassa wbioh~haro
not been dewlo e4 at all or not develepo& fuUy, whloh
ar% very raluab Pl& Tha abwe tmthod 8eema to bs baaed,
te s large extent   on haw well th% tsaot in qonst$on
has been d~elepeb %nd not at all upaa th% amount of
mooverable oil in plaoo, whloh would k a detarmlttlttg
faotor In arriving at tbr, Sair metit value. It 8em8
thet the ralr rparketraluo of the mlneralr under e'gfrsn
tract OS land ahou.Idnot be dlifloult to a8aertein.
partlonl6rl.y in a prarcm field.
         ' In the oa%o of Rleheld~on V* State, 53 8,                   Vi.
(3) 5Of.l, (Oourt   of Olv.   App.,   IIEastland),   84 8.    We (2)
1077 Cam. App., tha,lxm amthod of a8aearrwnt aIIrelated
in your opinion nquast wa% us%d eraept t& value oried
ittthat aem was abettt thrro tlmw  em high a8 bhat
used ItIYOUR@ courlty,and the jet in th6t can toutxd
that ths method w%% not teir, \utilerr,and equal maathod
oi &Wtrtilna, euoh relwe, muI that suoh nmthod raaul.tod
In arbltrarp diaorisinatfonagalnat tha taxpagc In*otved
ln favor of other properties ia thm QoQnt, Thl6 rinun((
was upheld br the dourt on apps&     The RIohardsan Qam
and RoDt Y. Throokmxton IndopondeatSohool Dlstrlot, 39
9. w. (3) 470, olted by yo\lin roux!lOWm! 88 Well a#
mttnyother o%%e%, hold that an arbitr     mebhod at flxh$
veluatlona,relsultingis \rajaft,dlsar z
the talpaywr results 5.ntk8 assmmm8nt bw netloa ariwt
                                              Yoi .
                                                            .,
                                                                 7m


Eon. E. R. ciriftith,   Plqp 3



          An emwer to your question an118 fox the dcter-
mlnation of cig~eetlon of fsot, as well as one 0S lcr,
but we tee1 that the mthod edopted is 80 fozelep to tha
method provided by the Constitutioneti S;“lrrtutes of thin
state, and ao VU&nereble to an atteok by the taxpeyerr fn
general of the County; thst your question should be ans-
werod In the negative, end WB eo enmm   It.
          In ansrerln~ your request, vm have loeked at
It Srom a broad vlev:pblntaa you-have luestlonec:.
                                                 UE -&th
respoot to the nathod in gensral, and oS aourse we realize
that should tha mthod bs attaoked ln oourt by e partl-
oular taxpayer,euoh tnxpaper would not only have to
prove that the method WQB arbltra    but t&t& it worked
an unjust dirroriminetlonagainst h
                                 %   in order to sue-
oesefully attaok smm.
          Trusting:
                  that thla suffiolentlyensvmrllyour
request, wa are


                                 ~ATTOAWEY
                                         GZT2WUL 021TEXAS




                                              D. 1).Mahon
                                                Asri:4mit
DDMtBT